DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 16, 17, 18 and 19 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
Claims 16 and 19 recites the limitation “the layer comprising silicon nitride”.  There is insufficient antecedent basis for this limitation in the claim. 
Claims 17 and 18 depend from claim 16 and are therefore rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph.

Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any 
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


Claim(s) 1, 5-7, 10 and 13-15 is/are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Shin et al. US 2014/0287244.

    PNG
    media_image1.png
    222
    260
    media_image1.png
    Greyscale

	Regarding claim 1, Shin et al. Fig. 8A discloses a method of forming a multilayer structure [0041], the method comprising: 
contacting a front surface of a silicon wafer 10, [0057]-[0059] with (i) a boron-containing gas or a boron-containing vapor and (ii) a nitrogen-containing gas or nitrogen-containing vapor at a temperature sufficient to directly deposit a layer comprising hexagonal boron nitride 20 in interfacial contact with the front surface of the silicon substrate 10 [0060]-[0062], [0074]-[0075], wherein the silicon wafer 10 comprises two major, generally parallel surfaces, one of which is the front surface of the silicon wafer and the other of which is a back surface of the silicon wafer, a circumferential note: these are physical characteristics that define substrate wafers known in the art) to thereby prepare the multilayer structure comprising the layer comprising hexagonal boron nitride 20 in interfacial contact with the silicon wafer 10.  
Regarding claim 5, Shin et al. Fig. 8A discloses the method of claim 1 wherein (i) the boron-containing gas or the boron- containing vapor is selected from the group consisting of diborane (B2H6), trichloroborane (BCl3), trifluoroborane (BF3), and tetrahydrofuran (THF) solution of borane (THF-BH3) [0049].  
Regarding claim 6, Shin et al. Fig. 8A discloses the method of claim 1 wherein (ii) the nitrogen-containing gas is selected from the group consisting of nitrogen, hydrazine, and ammonia [0049].  
Regarding claim 7, Shin et al. Fig. 8A discloses the method of claim 1 wherein (i) the boron-containing gas or boron- containing vapor and (ii) the nitrogen-containing gas or nitrogen-containing vapor is a gas or liquid precursor comprising both boron and nitrogen, and further wherein the gas or liquid precursor is selected from the group consisting of borazine (B3H6N3), trichloroborazine (e.g., 2,4,6-trichloroborazine, H3B3C13N3), aminoborane (BH2NH2), ammonia borane (BH3-NH3), ammonia borane complex (H3N-BH3), borazine (B3N3H6), the diammoniate of diborane [(NH3)2BH2]+[BH4]-, and BN polymer complex (polyborazylene) [0049].  
Regarding claim 10, Shin et al. Fig. 8A discloses the method of claim 1 further comprising forming a metal film 30 on the layer comprising hexagonal boron nitride 20, Fig. 8A, and further wherein the back metal film surface is in interfacial contact with the layer comprising hexagonal boron nitride to thereby prepare the multilayer structure comprising the metal film 30, and the layer comprising hexagonal boron nitride 20 in interfacial contact with silicon wafer 10.  
Regarding claim 13, Shin et al. Fig. 8A discloses the method of claim 10 wherein the metal film comprises a metal selected from the group consisting of nickel, copper, iron, platinum, palladium, ruthenium, aluminum, cobalt and alloys thereof [0050].  
Regarding claim 14, Shin et al. Fig. 8A discloses the method of claim 10 wherein the metal film comprises nickel, cobalt, or nickel and cobalt [0050].  
Regarding claim 15, Shin et al. Fig. 8A discloses the method of claim 10 wherein the metal film comprises copper [0050].  

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:


Claims 2 and 3 is/are rejected under 35 U.S.C. 103 as being unpatentable over Shin et al. as applied to claim 1 above, and further in view of Chae et al. US 2016/0359080.
Regarding claim 2, Shin et al. discloses the method of claim 1. Shin et al. does not disclose wherein the silicon wafer comprises a single crystal silicon wafer sliced from a single crystal silicon ingot grown by the Czochralski method or the float zone method. Chae et al. discloses a silicon wafer using in semiconductor devices prepared by the Czochralski method or the float zone method [0060]. It would therefore have been obvious to one having ordinary skill in the art before the effective filing date of the invention to modify Shin et al. to use a silicon wafer as suggested by Chae et al. for the purpose of using a known method in the art to prepare quality grade silicon wafers. 
Regarding claim 3, Shin et al. as modified by Chae et al. teaches the method of claim 2 wherein the single crystal silicon wafer comprises a dopant selected from the group consisting of boron, gallium, phosphorus, antimony, arsenic, and any combination thereof [0060] (note: n- or p-type dopants).  
Claim 4 is/are rejected under 35 U.S.C. 103 as being unpatentable over Shin et al. as applied to claim 1 above, and further in view of Dahal et al. US 2017/0133543.
Regarding claim 4, Shin et al. discloses the method of claim 1. Shin et al. does not disclose wherein the layer comprising hexagonal boron nitride is deposited using .
Claim 8, 9, 11 and 12 is/are rejected under 35 U.S.C. 103 as being unpatentable over Shin et al.
Regarding claim 8, Shin et al. discloses the method of claim 1.  Shin et al. does not disclose wherein the hexagonal boron nitride has a molar ratio of B:N is between about 1.3:1 and 1:1.3.  It is evident that Shin et al. recognizes that the molar ratio of hexagonal boron nitride is a result effective variable since varying it affects the deposition of the hexagonal boron nitride. It would therefore have been obvious to optimize the molar ratio to have any appropriate value including a molar ratio of B:N between about 1.3:1 and 1:1.3 in order to achieve a particular desired deposition that would also be encompassed by the range disclosed in the instant specification.
Regarding claim 9, Shin et al. discloses the method of claim 1.  Shin et al. does not disclose wherein the hexagonal boron nitride has an atomic concentration ratio of nitrogen and boron is 1:1.11 ± 0.09.  It is evident that Shin et al. recognizes that the atomic concentration ratio of nitrogen and boron is a result effective variable since 
Regarding claim 11, Shin et al. discloses the method of claim 10.  Shin et al. does not disclose wherein the metal film comprises a metal having a carbon solubility of at least about 0.05 atomic % at 1000[Symbol font/0xB0]C.  However, the metal film disclosed in Shin et al. is the same metal film disclosed in the instant specification and would inherently have the same properties. 
Regarding claim 12, Shin et al. discloses the method of claim 10. Shin et al. does not discloses wherein the metal film comprises a metal having a carbon solubility of less than about 3 atomic % at 1000[Symbol font/0xB0]C.  However, the metal film disclosed in Shin et al. is the same metal film disclosed in the instant specification and would inherently have the same properties. 
Claims 16, 17, 18 and 19 is/are rejected under 35 U.S.C. 103 as being unpatentable over Shin et al. as applied to claim 10 above, and further in view of Tour et al. US 2014/0120270.

    PNG
    media_image2.png
    245
    406
    media_image2.png
    Greyscale

claim 16, Shin et al. discloses the method of claim 10.  Shin et al. does not disclose the method of claim 10 further comprising: 
contacting the front metal film surface with a carbon-containing gas or a carbon- containing vapor in a reducing atmosphere at a temperature of at least 500[Symbol font/0xB0]C to in-diffuse carbon atoms into the bulk metal region of the metal film; and 
precipitating carbon atoms to thereby form a layer of graphene between the layer comprising hexagonal boron nitride and the back metal film surface to thereby prepare the multilayer structure comprising the metal film, the layer of graphene, and the layer comprising hexagonal boron nitride in interfacial contact with the layer comprising silicon nitride.  
Tour et al. discloses a method of forming graphene films on non-catalyst surfaces such as silicon, silicon oxide, silicon nitride or hexagaonal boron nitride (h-BN) [0006] by applying a metal catalyst such as nickel to the non-catalyst surface before the carbon source is applied to the surface. The carbon source is subsequently applied to the non-catalyst surface above the formed catalyst layer [0039], Fig. 1B, the growth of graphene film is then initiated [0042] between the metal layer and the insulating substrate. It would therefore have been obvious to one having ordinary skill in the art before the effective filing date of the invention to modify Shin et al. to form a graphene film as suggested by Tour et al. in order to form large scale uniform thickness graphene on insulating substrates. The use of the tunable band gap in bilayer graphene opens the pathway for its application in graphene-based electronics and optics.
Regarding claim 17, Shin et al. as modified by Tour et al. teaches the method of claim 16. Tour et al. teaches wherein the carbon-containing gas is selected from the 
Regarding claim 18, Shin et al. as modified by Tour et al. teaches the method of claim 16. Tour et al. teaches wherein the carbon-containing vapor is selected from the group consisting of liquid precursor such as benzene, cyclohexane, pentane, hexane, heptane, and any combination thereof [0062].  
	Regarding claim 19, Shin et al. discloses the method of claim 10.  Shin et al. does not disclose the method of claim 10 further comprising: depositing a layer comprising a polymer selected from the group consisting of polymethylmethacrylate (PMMA), polybutadiene, polystyrene, poly(acrylonitrile-co- butadiene-co-styrene) (ABS), polyethylene, polypropylene, poly(4'- vinylhexaphenylbenzene)s, and combinations thereof on the front metal film surface; heating the structure comprising the layer comprising the polymer and the metal film in a reducing atmosphere and at a temperature sufficient to degrade the polymer layer; and precipitating carbon atoms to thereby form a layer of graphene between the layer comprising hexagonal boron nitride and the back metal film surface to thereby prepare the multilayer structure comprising the metal film, the layer of graphene, and the layer comprising hexagonal boron nitride in interfacial contact with the layer comprising silicon nitride.
Tour et al. discloses a method of forming graphene films on non-catalyst surfaces such as silicon, silicon oxide, silicon nitride or hexagaonal boron nitride (h-BN) [0006] by applying a metal catalyst such as nickel to the non-catalyst surface before the carbon source consisting of polymethylmethacrylate (PMMA), polybutadiene, polystyrene, poly(acrylonitrile-co- butadiene-co-styrene) (ABS), polyethylene, 

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to SONYA D MCCALL-SHEPARD whose telephone number is (571)272-9801.  The examiner can normally be reached on M-F: 8:30 AM-5:00 PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Julio J. Maldonado can be reached on (571)272-1864.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.







/Sonya McCall-Shepard/           Primary Examiner, Art Unit 2898